Citation Nr: 0730253	
Decision Date: 09/26/07    Archive Date: 10/01/07

DOCKET NO.  04-12 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased rating for residuals of the 
meniscectomy of the right knee with traumatic arthritis, 
currently rated as 10 percent disabling.

2.  Entitlement to an increased rating for instability of the 
right knee, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESSES AT HEARING ON APPEAL

Veteran and spouse



ATTORNEY FOR THE BOARD

A. W. Harley, Associate Counsel


INTRODUCTION

The veteran had active service from July 1980 through 
September 1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.

At the July 2007 Board hearing on this matter, the veteran 
stated that his left knee health has begun to decline as a 
result of relying on it due to his disabled right knee.  See 
hearing transcript at page 6.  This statement raises the 
issue of entitlement to service connection for a left knee 
disability, including as secondary to the service connected 
right knee disabilities.  This matter is REFERRED to the RO 
for appropriate consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran is seeking an increased rating for his service 
connected right knee disabilities.  He is service connected 
under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5259, for 
residuals of a right knee meniscectomy, as well as separately 
service connected under DC 5257 for instability in the right 
knee.  The ratings are based upon limitation of motion and 
instability, respectively.  

His most recent VA examination was in September 2004, three 
years ago.  At his July 2007 hearing, the veteran reported 
that his right knee condition has significantly worsened 
since that examination, especially in the last six to seven 
months.  See hearing transcript at page 4.  In particular, 
the veteran reported that his knee pops and locks up, that he 
has very limited motion due to extreme pain on motion, and 
that his knee feels as though it goes out of socket everyday.  
Id. at pages 4, 6 and 10, respectively.  Because the veteran 
emphasized that his knee disability has become significantly 
worse in the last six to seven months, the Board does not 
feel that the September 2004 VA examination provides an 
adequate picture of the current severity of the veteran's 
disability.  As such, a current VA examination is warranted.  

The Board also notes that in cases of functional impairment, 
evaluations are to be based upon lack of usefulness. In cases 
of evaluation of orthopedic injuries, there must be adequate 
consideration of functional impairment including impairment 
from painful motion, weakness, fatigability, and 
incoordination. See 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202 (1995). The examination in 
this case must include an analysis of these factors.

A review of the record also reveals that the veteran 
submitted a copy of an August 2002 report from the Winn Army 
Community Hospital.  This shows treatment at that time for 
right knee pain that "will require jt replacement."  The 
veteran sent this record to the RO in August 2002.  In 
September 2002, the veteran completed and returned the RO's 
form asking for information regarding medical treatment.  On 
that form, the veteran reports treatment at the Winn Army 
Community Hospital from July to August of 2002.  There are no 
July 2002 records associated with the claims folder from that 
hospital.  Under 38 C.F.R. § 3.159(c)(2) (2007), VA has a 
duty to assist the veteran in obtaining all relevant records 
from VA treatment facilities such as this one.  Because these 
records appear to be incomplete, a remand is required.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all relevant records from the 
Winn Army Community Hospital with regard 
to treatment of the veteran's right knee 
disabilities, including records from July 
and August 2002.  Associate any records 
obtained with the claims folder.

2.  Afford the veteran a VA orthopedic 
examination to assess the current severity 
of his service connected right knee 
disabilities.  Following physical 
examination, a report should be generated 
that discusses the veteran's right knee 
limitation of motion, including an 
analysis of the provisions of DeLuca v. 
Brown, 8 Vet. App. 202 (1995), discussed 
above.  The examiner should also report on 
the severity of the veteran's right knee 
instability.  

3.  Readjudicate the veteran's claim. If 
the benefits sought on appeal remain 
denied, the veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
and given a reasonable opportunity to 
respond.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



